Motion Granted; Order filed February 16, 2017.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-16-00481-CV
                                 ____________

 ALEJANDRO VIVANCO ALARCON AS EXECUTOR OF THE ESTATE
      OF ARACELI ALARCON VELAZQUEZ, DECEASED, MARIE
     EUGENIE ALARCON VELAZQUEZ, AND ROBERT BLAAUW AS
     RECEIVER FOR ZALINCO CORPORATION, N.V. AND OCANA
                 CORPORATION, N.V., Appellants

                                       V.

               GABRIEL ALARCON VELAZQUEZ, Appellee


                   On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2006-51822

                                   ORDER

      Alejandro Vivanco Alarcon as Executor of the Estate of Araceli Alarcon
Velazquez, Deceased, Marie Eugenie Alarcon Velazquez, and Robert Blaauw as
Receiver for Zalinco Corporation, N.V. and Ocana Corporation, N.V. (“The Alarcon
Parties”) filed a notice of appeal from the trial court’s final judgment. Gabriel
Alarcon Velazquez also filed a notice of appeal from the same judgment. On
November 22, 2016, this court granted the parties’ joint motion for a briefing
schedule. On February 10, 2017, the parties filed a joint motion to extend the
deadlines on the briefing schedule. The motion is granted. Accordingly, we order
the following:

          Gabriel Alarcon Velazquez’s combined appellee/cross-
           appellant’s brief (22,500 word limit) shall be due February 27,
           2017;
          The Alarcon Parties’ combined reply brief/cross-appellees’ brief
           (12,500 word limit) shall be due March 29, 2017; and
          Gabriel Alarcon Velazquez’s reply brief (5,000 word limit) shall
           be due April 18, 2017.
      The aggregate briefing for each side shall not exceed 27,500 words.

                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Wise.